Citation Nr: 0202743	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Eligibility for Department of Veterans Affairs benefits as 
the surviving spouse of the veteran.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The appellant divorced the veteran in 1990 and the veteran 
died in 1996. 


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death, and the appellant is not entitled to 
recognition as the surviving spouse of the veteran for 
purposes of VA death benefits.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a) (2002)).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2000).  The appellant was notified of the 
evidence required for a grant of her claim by statement of 
the case dated in April 2000 and supplemental statements of 
the case dated in May 2001 and November 2001.  The Board 
concludes that the discussion therein adequately informed the 
appellant of the information and evidence needed to 
substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, to include the divorce decree between the veteran 
and the appellant and the veteran's death certificate, has 
been obtained by the RO, and there is no specific reference 
to any other pertinent records that need to be obtained.  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Analysis

The facts are not in dispute.  The veteran and the appellant 
were divorced in 1990 and the veteran died in 1996.  The 
appellant does not contend and the evidence does not show 
that the divorce was not legally binding, but it is the 
appellant's assertion in written contentions and sworn 
testimony presented at an October 2001 hearing that because 
her divorce was due to the cruel treatment by the veteran, 
she is entitled to "surviving spouse" status for the 
purpose of receipt of VA benefits. 

Except as provided in 38 C.F.R. § 3.52 (2000), a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and:  (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55 (2000), has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 
(emphasis added). 

It is not disputed that at the time of the veteran's death in 
1996, the appellant was divorced from the veteran.  
Accordingly, at the time of the veteran's death, the 
appellant was not his "surviving spouse."  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death (and meets the requirements of 38 C.F.R. § 3.1(j)), and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The applicable 
laws and regulations clearly require that the parties be 
lawfully married at the time of a veteran's death for the 
appellant to be considered a surviving spouse.  Accordingly, 
since the appellant does not meet the definition of a 
surviving spouse under the provisions of 38 C.F.R. § 3.50, 
the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  The appellant has acknowledged that she and the 
veteran were divorced at the time of his death and she has 
not alleged that the divorce was not valid.  While the 
arguments with respect to the nature of the divorce have been 
considered, they simply do not provide a basis for 
entitlement to recognition as the surviving spouse under the 
controlling legal authority cited above.  Thus, as the Board 
is bound by these criteria, it must conclude that the 
appellant has failed to submit credible and persuasive 
evidence demonstrating that she is the surviving spouse of 
the veteran.  As such, the claim for entitlement to VA 
recognition as the surviving spouse of the veteran is denied.  
Sabonis, 6 Vet. App. at 426; 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50. 



ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receipt of VA benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

